        Case 2:20-cv-00332-DGC-ESW Document 9 Filed 05/12/20 Page 1 of 7




 1   Paul Gattone
     State Bar # 012482
 2   LAW OFFICE OF PAUL GATTONE
     301 S. Convent
 3   Tucson, Arizona 85701
     (520) 623-1922
 4   Attorney for Plaintiff

 5                                IN THE UNITED STATES DISTRICT COURT
                                   IN AND FOR THE DISTRICT OF ARIZONA
 6
                                                       )
 7                                                     )
                                                       )      No. CV-00322-DGC-ESW
 8                                                     )
     Albert Salcido, Jr.,                              )
 9                                                     )
                     Plaintiff,                        )
10                                                     )      AMENDED CIVIL RIGHTS
     Vs.                                               )      COMPLAINT FOR DAMAGES
11                                                     )
                                                       )
12                                                     )
     CoreCivic, Inc., Warden Bruno Stolc, and          )      (Jury Trial Requested)
13   Corrections Officer Chester Collins               )
                      Defendants.                      )
14                                                     )
                                                       )
15                                                     )
                                                       )
16   ___________________________________               )

17

18           Comes now the Plaintiff who alleges:
19
                                               INTRODUCTION
20           1.      This civil action for damages is based on physical, mental and emotional harm inflicted

21   on the Plaintiff by the Defendants while acting in their capacity as corrections officers/officials and
22   governmental agents of the Arizona Department of Corrections and CoreCivic, Inc. Defendants
23
     deprived Plaintiff of his civil and constitutional rights as guaranteed under the Eighth Amendment of
24
     the United States Constitution. This civil action for money damages is brought pursuant to 42 U.S.C.
25
     §§1983 and 1988 and the Eighth Amendment to the United States Constitution.
26
                                                   -1-
          Case 2:20-cv-00332-DGC-ESW Document 9 Filed 05/12/20 Page 2 of 7




 1           2.      This Court also has jurisdiction of this action pursuant to 28 U.S.C. §§ 1331 and

 2   1343.
 3
                                                    PARTIES
 4           3.     Plaintiff Albert Salcido, Jr was, at the time of the incidents alleged, a resident of Pinal

 5   County. He is currently an inmate at the Arizona State Prison Complex in Tucson, Arizona.
 6           4.     Defendant CoreCivic is a constituted corporate entity, operating in Arizona and under
 7
     contract with the Arizona Department of Corrections. At all times relevant to the facts alleged
 8
     herein, CoreCivic was under contract with the Arizona Department of Corrections (ADOC) to
 9
     provide care, safety, and security to prisoners held in the Red Rock Correctional Center and therefore
10

11   was acting under color of state law, and was acting in this capacity during the events described in this

12   Complaint.
13
             5.     Defendant Bruno Stolc was and still and is at all times relevant to the facts alleged
14
     herein, the Warden of the Arizona Department of Corrections (ADOC) Red Rock Correctional
15
     Center and was acting in this capacity during the events described in this Complaint.
16

17   6.             Defendant Corrections Officer Collins was and still and is at all times relevant to the

18   facts alleged herein, an employee of CoreCivic, supervising ADOC inmates, and was acting in this
19   capacity during the events described in this Complaint.
20
             7.     At all times relevant to the facts alleged herein, all individual Defendants were
21
     employees of CoreCivic, Inc. and were acting as agents of the Arizona Department of Corrections,
22
     employed as such, and acting within the course and scope of their employment and/or agency and
23

24   under color of state law.

25
26
                                                  -2-
        Case 2:20-cv-00332-DGC-ESW Document 9 Filed 05/12/20 Page 3 of 7




 1          8.      All acts and failures to act alleged herein were duly performed by and attributable to

 2   all Defendants, each acting as agent, employee or under the direction and control of the others.
 3
            9.      All such acts and failures to act were within the scope of such agency and/or
 4
     employment and under color of law, and each Defendant participated in, approved and/or ratified the
 5
     acts and omissions of other Defendants complained of herein.
 6

 7          FACTUAL ALLEGATIONS RELEVANT TO ALL CAUSES OF ACTION

 8          10.     On February 25, 2018, Plaintiff was an inmate at the ADOC Red Rock facility in Eloy,

 9   Arizona. Winslow, AZ.
10          11.     That morning Plaintiff had proceeded to the chow hall and had eaten his breakfast, as
11
     he did on any normal day.
12
            12.     When leaving the chow hall that morning Plaintiff noticed a large group of African-
13

14   American inmates congregating in the area.

15          13.     Plaintiff is Mexican-American and stopped to speak with other Mexican-American

16   inmates to see if everything on the yard was okay or if there was a problem.
17
            14.     Shortly thereafter, Plaintiff noticed fighting between groups of African-American and
18
     Mexican-American inmates. Plaintiff did not get involved in the fighting.
19
            15.     Plaintiff and the other Mexican-American inmates were pepper sprayed by corrections
20

21   officer including Defendant Collins, and were rushed into a “dog run”, a small enclosed walkway

22   between units or yards, and were locked in that area.
23          16.     Defendant Collins was in another section of the “dog run” with a group of African-
24
     American inmates.
25
26
                                                  -3-
        Case 2:20-cv-00332-DGC-ESW Document 9 Filed 05/12/20 Page 4 of 7




 1           17.      The African-American inmates demanded that Defendant Collins open the gate with

 2   his keys so that they could get at the locked in group of Mexican-American inmates.
 3
             18.      Defendant Collins ultimately complied with this request and unlocked the area where
 4
     Plaintiff and other Mexican-American inmates had been secured.
 5
             20.      Defendant Collins took this action despite the fact that the African-American inmates
 6

 7   expressed their intention to physically attack Plaintiff and the other African-American inmates.

 8           21.      Once the gate was opened by Defendant Collins, a large group of African-American
 9   inmates rushed into the area where Plaintiff had been secured and began to attack and beat Plaintiff
10
     and the other Mexican-American inmates.
11
             22.      Plaintiff attempted to defend himself but was unable to do so against the number of
12

13   attackers.

14           23.      Plaintiff was beaten badly by the African-American inmates and sustained injuries to

15   his cheek and eye and also lost two teeth.
16
             24.      Plaintiff’s injuries were significant enough that he was transported to the hospital for
17
     treatment.
18
             25.      Plaintiff was hospitalized for multiple days while receiving care for injuries he received
19

20   in the attack.

21           26.      Plaintiff’s vision still has not returned to normal after the attack and he continues to
22   suffer from headaches from the beating.
23

24

25
26
                                                    -4-
        Case 2:20-cv-00332-DGC-ESW Document 9 Filed 05/12/20 Page 5 of 7




 1           27.     Plaintiff also has sustained mental and emotional injuries in the incident and he still

 2   suffers from anxiety and fear that prison personnel will allow him to be attacked again by other
 3
     inmates.
 4
             28.     Defendant CoreCivic, Inc. is responsible for the operation of the Red Rock
 5
     Correctional Center and is responsible to (insure) ensure the safety and security of those people
 6

 7   incarcerated in the facility. Defendant CoreCivic promulgated or endorsed a policy of failing to

 8   provide adequate security and staff at the facilities they operate, and Plaintiff was injured as a result.
 9   Additionally, Defendant CoreCivic failed to take the necessary steps to insure that Plaintiff was not
10
     subjected to actions that were deliberately indifferent to his safety and health.
11
             29.     Defendant Stolc is responsible for the day to day operation of the Red Rock
12

13   Correctional Center and is responsible to (insure) ensure the safety and security of those people

14   incarcerated in the facility. Defendant Stolc was aware that there was insufficient staff and security

15   measures in place at the facility to prevent disturbances from taking place at the facility and that non-
16
     involved inmates could be injured as a result. Defendant Stolc failed or refused to take (the)
17
     necessary (steps) actions to (insure) (that Plaintiff was not subjected to actions that were deliberately
18
     indifferent to his safety and health) remedy these deficiencies and Plaintiff was injured as a result.
19

20   Defendant Stolc was aware that there was a disturbance taking place at the Red Rock facility on

21   February 25, 2018 and failed or refused to take the necessary steps to quell the disturbance and to
22   ensure that Plaintiff and other non-involved inmates were protected from harm during the disturbance.
23
     Plaintiff was injured as a result of Defendant Stolc’s actions and inactions.
24
             30.     Each Defendant acted or failed to act in a manner that contributed to the violations of
25
26   the law set out below. They participated in a common operation that resulted in the above described

                                                   -5-
        Case 2:20-cv-00332-DGC-ESW Document 9 Filed 05/12/20 Page 6 of 7




 1   violation of Plaintiff’s civil rights, or allowed acts to be set in motion that they knew or should have

 2   known would lead to these injuries and illegal consequences.
 3
            31.     As a direct and proximate result of the above acts of the Defendants, Plaintiff suffered
 4
     the following injuries and damages:
 5
            A) Violation of his constitutional rights under color of state law:
 6

 7          B) Physical, mental and emotional pain and suffering:

 8
                                                 COUNT ONE
 9                          (Constitutional Violations – Eighth Amendment Claim)
10
            52. Plaintiff restates and incorporates by reference each and every allegation contained in the
11
     foregoing paragraphs, as though fully set forth therein.
12

13          53. Plaintiff claims damages under the Eighth Amendment to the United States Constitution

14   for violation of his right to be free from cruel and unusual punishment.

15          54. As a direct and proximate result of Defendants’ actions, Plaintiff suffered physical injury,
16
     pain and suffering and emotional losses.
17
                                                   CLAIM FOR RELIEF
18
            WHEREFORE, the Plaintiff asks that this court grant him the following relief:
19

20                        a. General damages against Defendants in an amount to be determined upon

21                            consideration of the evidence
22                        b. Punitive damages against Defendants in an amount to be determined upon
23
                              consideration of the evidence;
24
                          c. Costs of this suit;
25
26                        d. Attorney’s fees pursuant to applicable statutes, including, inter alia, 42

                                                    -6-
     Case 2:20-cv-00332-DGC-ESW Document 9 Filed 05/12/20 Page 7 of 7




 1                     U.S.C. §§ 1983 and 1988;

 2                a.   Granting any and all other relief that the court deem appropriate.
 3
        JURY TRIAL DEMANDED
 4
        RESPECTFULLY SUBMITTED this 12th day of May 2020.
 5

 6

 7                          _s/Paul Gattone______________________
                            Paul Gattone
 8                          Attorney for Plaintiff
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26
                                          -7-
